Title: To George Washington from Andrew Van Bibber, 28 September 1795
From: Van Bibber, Andrew
To: Washington, George


          
            Sir;
            Matthews County in Virginia 28th Septr 1795
          
          I have been informed that you possess and hold for sale a tract of Land, situated near the mouth of North River in Glo’ster County. Supposing that in case you cannot sell it satisfactorily, you might be disposed to exchange it for like property, more

conveniently situated—I am induced to propose an exchange of a Plantation which I possess in King William County, between the Mattapony and Pamunky Rivers—(but a small distance for either) about 6 miles above West Point. This exchange I have the more readily been led to propose from having been informed that my said Plantation would be a valuable acquisition to an adjoining Estate belonging to the Heirs of the late Mr Custis, in regard to which you may perhaps take some interest: And to me your Land in this neighbourhood would be the more valuable as it lies within a few Miles of an Estate which I lately purchased on the Head of North River (formerly belonging to John Page Esqr.). My plantation in King William is said to contain about 350 Acres, and will be warranted 333⅓—for which my lowest price is 10 dolls. pr acre, or £1000. &c.—for the whole. The Improvements have been good—but are of little Value now, altho sufficient for a Tenant & family—There is a very large Peach Orchard, in great per⟨mutilated⟩tion. Of the Land about 100 Acres—are cleared ⟨mutilated⟩ been in cultivation—The remainder heavily wooded, and so situated I am told as would be very valuable and Serviceable to the Estate of Mr Custis, if wanted for that purpose; Or the Timber might be well sold at the neighbouring Landings, untill the proper quantity of cleared Land be obtained.
          I have never yet seen your Land, but am inform’d that the quality of it is tolerably good—but the Timber chiefly cut down—and no fences or improvements—having been exposed as a common for some years. But no doubt you are better informed of its situation and value than I am.
          Should you be disposed to Make the proposed exchange, I shall hope to be favor’d with your reply, as soon as convenient, directing your Letter to be left at Glo’ster Court House: Otherwise I flatter myself you’ll excuse the present liberty and beleive me to be with the most respectful regard Sir, Your mo. Obedt & Hm: Servant
          
            And: Van Bibber. of Baltimore
          
        